Citation Nr: 0124172	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to April 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2001, a transcript of 
which is of record.  At this hearing, the veteran testified 
that he believed he had developed low back and hip problems 
secondary to his service-connected right knee disorder.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2001).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's right knee claim has been completed.

2.  Although the veteran has been previously diagnosed with 
degenerative joint disease of the right knee, such was a 
clinical diagnosis; an X-ray examination at that  time was 
normal, and a recent X-ray examination also failed to show 
arthritis or degenerative joint disease of the right knee.
3.  The veteran's right knee disorder is not manifested by 
moderate subluxation or instability, nor limitation of 
flexion to 30 degrees or less, nor extension limited to 15 
degrees or more.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  In the instant case, the Board finds that VA's 
duties under the VCAA have been fulfilled regarding the right 
knee claim, but that additional development is necessary 
regarding the sinusitis claim.

Here, the record reflects that the RO afforded the veteran an 
examination in relation to his right knee claim.  The Board 
acknowledges that the veteran contended that this examination 
was inadequate in that he thought it was too brief.  However, 
the veteran has not contended that the findings of this 
examination were incorrect, nor has he indicated that the 
disability has increased in severity since the last 
examination.  In reviewing the report of the examination in 
question, the Board notes that the evaluation included a 
relevant history, pertinent clinical findings (including 
tests for range of motion and stability), and an X-ray of the 
right knee.  Under these circumstances, the Board finds that 
the August 1999 VA orthopedic  examination was adequate for 
rating purposes.  Furthermore, the Board notes that the RO 
advised the veteran of the evidence necessary to substantiate 
his claim by the January 2000 Statement of the Case, 
including the applicable criteria for a higher disability 
rating.  Additionally, the veteran has not identified any 
pertinent evidence that is not of record.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the amended 
regulatory provisions of 38 C.F.R. § 3.159, and that no 
additional assistance to the veteran is required regarding 
his right knee claim.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that traumatic arthritis 
substantiated by X-ray findings is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The record reflects that the RO has also considered the 
applicability of Diagnostic Code 5257 in evaluating the 
veteran's right knee disorder.  Under Diagnostic Code 5257, 
slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a.

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain. 9-98 at paragraphs 
4, 6; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  As will be explained below, a separate evaluation is 
not warranted in this case, as there is no X-ray evidence of 
arthritis of the right knee.

Background.  The veteran's service medical records reflect 
treatment for right knee problems beginning in July 1991.  He 
was diagnosed with patellofemoral pain syndrome.  In March 
1992, he underwent a right knee arthroscopy secondary to 
curettage of old lesion on the patella.  

A September 1993 VA joints examination found no evidence of 
swelling, deformity, loose motion, or other impairment of the 
knees such as nonunion, malunion, delayed union, or 
instability.  Range of motion of the right knee was as 
follows: flexion to 126 degrees, extension to zero degrees, 
rotation to zero degrees, abduction to zero degrees, and 
adduction to zero degrees.  The clinical diagnosis was post-
operative degenerative joint disease with traumatic 
arthritis.  However, an X-ray examination of the right knee 
showed no arthritis or other abnormality.

Service connection was granted for degenerative joint disease 
of the right knee by a December 1993 rating decision.  A 10 
percent rating was assigned, effective April 17, 1993, 
pursuant to Diagnostic Code 5257-5010.  (A hyphenated 
diagnostic code is used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.).

The veteran initiated his current increased rating claim by a 
May 1999 statement.  He subsequently underwent a VA joints 
examination in August 1999.  At this examination, the veteran 
reported that he experienced pain, weakness, stiffness, 
swelling, heat, instability, giving away, locking, 
fatigability, and lack of endurance.  He denied redness.  
Regarding treatment, it was noted that he took Vioxx from a 
Dr. K.  Additionally, it was noted that the veteran did 
experience flare-ups, precipitated by exercise.  It was 
observed that the veteran had 10 percent additional 
functional impairment.  Further, it was noted that he wore an 
elastic brace when exercising.

On examination of the knee, it was noted that the veteran's 
motion stopped when pain began.  However, the examiner found 
that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  Further, 
the veteran was found to walk with a smooth gait, using no 
cane or appliance.  He had no unusual shoe wear.  Range of 
motion of the right knee was as follows: flexion to 126 
degrees, and extension to zero degrees.  Stability was found 
to be good.  Based on the foregoing, the examiner diagnosed 
arthralgia of the right knee with no loss of function due to 
pain.  Moreover, the examiner commented that X-rays were 
normal.  

At his July 2001 personal hearing, the veteran testified that 
his right knee would be sore and stiff in the morning.  He 
also testified that he would experience knee pain and 
constant popping.  Additionally, he indicated that the 
severity of his knee symptoms would increase upon use.  For 
example, he testified that he does not often experience 
swelling of his right knee, but it will swell if he exercises 
for any length of time or does extra work.  Also, he 
testified that he did not feel any right knee instability in 
the morning, but later in the day he would feel instability 
and heat in the right knee.  Further, he indicated that he 
would experience limitation of motion of the knee after 
prolonged use; he testified that he would have trouble 
bending the knee.  He said that he experienced constant knee 
pain in that the knee generally felt uncomfortable, but he 
felt that he had become use to the pain.  He also indicated 
that his gait was abnormal, in that he favored the knee, that 
he had a slight limp, and that he had an off way of using his 
foot in that it was more to the inside and not the outside as 
much; he did not use it flat.  Regarding treatment, he 
testified that he had an elastic knee brace, and took 
Ibuprofen.  However, he did not use a cane or any type of 
crutch, and had never used special shoes.  Moreover, he 
indicated that the right knee had buckled on occasion.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his right knee disorder.

As an initial matter, the Board notes that the veteran was 
diagnosed with degenerative joint disease of the right knee 
on the September 1993 VA medical examination, and that the RO 
has considered Diagnostic Code 5010 in evaluating this 
disability.  However, both Diagnostic Code 5010 and 5003 
state that arthritis must be confirmed by X-rays for the 
criteria to be applicable.  In the instant case, no fracture 
or any other significant abnormality was shown on the 
September 1993 VA X-rays of the right knee.  Further, the 
August 1999 VA examiner stated that X-rays of the right knee 
were normal.  Consequently, the Board must conclude that 
arthritis/degenerative joint disease has not been 
substantiated by X-ray reports.  Therefore, the criteria 
found at Diagnostic Codes 5003 and 5010 cannot be applied.  
That is, in the absence of X-ray evidence of arthritis of the 
knee, a separate rating under VAOPGCPREC 23-97 (July 1, 1997) 
(23-97), VAOGCPREC 9-98 (August 14, 1998) (9-98), and 
Lichtenfels, supra, is not warranted.    

The Board also finds that the evidence does not show that the 
veteran's right knee is manifest by moderate impairment, to 
include moderate subluxation or instability.  Here, both the 
September 1993 and August 1999 VA examiners found no evidence 
of instability on examination of the right knee.  Further, 
the August 1999 examiner found that there was no objective 
evidence of painful motion, edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Additionally, the veteran was found to walk with a 
smooth gait, using no cane or appliance.  

The Board acknowledges that the veteran testified that he 
experiences right knee pain, as well as increased impairment 
of the right knee on prolonged use to include instability and 
limitation of motion.  However, even when taking into 
consideration the veteran's complaints of pain, the evidence, 
including the recent VA examination, indicates that this 
results in no more than slight impairment of the right knee, 
to include slight instability and subluxation.  For example, 
while the August 1999 VA examiner indicated that there were 
no objective evidence of right knee impairment on 
examination, it was also indicated that the veteran 
experienced an additional 10 percent of impairment on flare-
ups.  This corresponds to the current rating of 10 percent 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The Board further finds that the veteran is not entitled to a 
rating in excess of 10 percent for his right knee disorder 
based upon limitation of motion.  As noted above, the August 
1999 VA examination showed flexion to 126 degrees, and 
extension to zero degrees.  This indicates that the veteran 
had almost normal range of motion of the right knee.  See 
38 C.F.R. § 4.71a, Plate II.  Granted, the veteran testified 
that he experienced increased pain and impairment of the 
right knee, to include greater limitation of motion, upon 
prolonged use.  Nevertheless, even when taking into 
consideration the effect of pain on the veteran's right knee, 
the Board finds that there is no objective evidence that 
would support a finding that this would result in limitation 
of flexion to 30 degrees or less, nor extension limited to 15 
degrees or more.  Consequently, the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under either Diagnostic Code 5260 or 5261.  38 C.F.R. 
§ 4.71a.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his right knee disorder.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board notes that it making this determination it has taken 
into consideration the requirements of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and has determined that they do not permit a 
schedular rating in excess of 10 percent.  As related above, 
the Board found that, despite the veteran's complaints of 
pain, the record did not contain any objective evidence by 
which it could be factually ascertained that there is or 
would be any functional impairment attributable to these 
complaints which would warrant a schedular rating in excess 
of the 10 percent evaluation currently in effect.  There is 
no objective evidence to show that pain, flare-ups of pain, 
weakness, fatigue, incoordination, or any other symptom 
results in additional function limitation to a degree that 
would support a rating in excess of 10 percent under the 
applicable rating criteria.  Id.


ORDER

Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling, is denied.




REMAND

At his July 2001 personal hearing, the veteran testified that 
he was treated for sinus problems on several occasions during 
active service.  He testified that he would experience heavy 
flare-ups about 2 or 3 times a year during service, primarily 
manifested by congestion.  However, the service medical 
records that are on file appear to be incomplete, and do not 
appear to show any treatment for sinus problems.  As these 
records appear to be incomplete, the Board concludes that a 
remand is required for the RO to attempt to obtain any 
additional service medical records that are in existence but 
are not on file.

The Board acknowledges that it may appear to be showing 
disparate treatment of the issues on appeal in that it has 
determined a remand is required to obtain additional service 
medical records for the sinusitis claim, but not the right 
knee.  However, the Board notes that the service medical 
records which are on file confirm that the veteran 
experienced right knee problems during active service, and 
that he was already granted service connection for his right 
knee disorder by the December 1993 rating decision.  More 
importantly, as the right knee claim is an claim for an 
increased rating, the Board's primary focus in the instant 
case is upon the current severity of the disability.  
Francisco, supra; Solomon, supra.  Here, the current severity 
of the right knee disorder is documented by the August 1999 
VA joints examination, rather than the service medical 
records.

The veteran also testified that he currently experiences 
sinus flare-ups about 3 or 4 times a year, with the change of 
seasons.  He testified that his wife worked for Dr. K, and 
that she would get sinus medication from Dr. K.  Further, the 
veteran testified that this was the extent of his post-
service treatment for sinus problems, but that he was unsure 
if Dr. K kept any records of this treatment.  As indicated 
above, the veteran previously identified treatment for his 
sinus problems from Dr. K on the August 1999 VA joints 
examination.  However, it does not appear that records were 
ever requested from Dr. K.  Therefore, the Board is of the 
opinion that a remand is also required to request these 
records.  

The RO should also address whether any additional 
notification or development action is required under the VCAA 
regarding the issue on appeal, to include the amended 
regulatory provisions of 38 C.F.R. § 3.159.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied. 

2.  The RO should attempt to secure any 
additional service medical records 
concerning the veteran through official 
channels.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
sinusitis.  After securing any necessary 
release, the RO should obtain these 
records.  Of particular importance are 
any records which may be available from 
Dr. K, who was identified on both the 
August 1999 VA joints examination and the 
July 2001 personal hearing.

4.  After completing any additional 
development deemed necessary (i.e., a VA 
examination  with a nexus opinion), the 
RO should readjudicate the issue of 
service connection for sinusitis in light 
of any additional evidence added to the 
records assembled for appellate review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



